Title: To Benjamin Franklin from John Emery, 7 October 1778
From: Emery, John
To: Franklin, Benjamin


Sir
Bilbao 7th Octobr. 1778
By the Schooner Lively Cap. Dupuy arrivd yesterday at this place from Newbury Port which he left the 27th. August I received the Inclosd Papers from my friend and Partner. I have taken the Liberty to forward them to you with the Postscript of my friends Letter. By one youl find the dispositions made to attack Rhode Island and by the other the Cause of failure should they not Compleat their design. Perhaps Count dEstaing is unjustly Censured; the day Cap. Dupuy left Newbury he Saw the fleet going into Boston. The Counts Ship had lost the head of her foremast and her Missen Mast in the Gale. The rest of the Ships appeard in good order. I have the Honor to be Your Most Obedient Servant
Jno Emery
Honble. Benjamin Franklin Esqr
 
Notation: Jno. Emmery Bilboa 7. Oct. 78
